15‐741‐cr 
United States v. Edwards                                                                
 
                                                 In the
                               United States Court of Appeals
                                        For the Second Circuit
                                            ________________ 
 
                                     August Term, 2015 
                                                 
                    (Argued:  March 30, 2016      Decided:  August 24, 2016) 
                                                 
                                    Docket No. 15‐741‐cr 
                                     ________________                                   
                                                 
                                UNITED STATES OF AMERICA, 
                                                 
                                                         Appellee, 
                                                 
                                           —v.—  
 
                                         OWEN EDWARDS, AKA ED, 
                                                   
                                                          Defendant‐Appellant, 
 
LAMONT MULLER, AKA DELL, AKA CUZ, MARCUS COLVIN, DONALD GATLIN, AKA 
  JITT, JOSEPH ELLIS, LYNDON GORDON, AKA PANAMA, JAVON PRAYLOU, AKA JOC, 
  RODNEY MORGAN, AKA RED, AKA RODNEY BARTON, WHEELER JOHNSON, JERIMY 




                                                     1 
 
 
 
    ESCALERA, AKA DJ GADGET, BENJAMIN GREGOR, GERJUAN TYUS, AKA CALI, 
            TIFFANY HARRIS, AMBER HARRIS, LETICIA GOOSBY, AKA TIT, 
                                                    
                                                    Defendants.* 
                                   ________________                                  
Before: 
                        SACK, RAGGI, DRONEY, Circuit Judges. 
                                ________________                                  
 
      On  appeal  from  a  judgment  of  the  United  States  District  Court  for  the 

District  of  Connecticut  (Chatigny,  J.)  revoking  supervised  release,  defendant 

challenges  (1)  the  court’s  jurisdiction  under  18  U.S.C.  §  3583(i)  to  adjudicate 

violations  formally  charged  after  the  scheduled  expiration  date  of  supervision, 

although  here  involving  conduct  closely  related  to  the  requisite  pre‐expiration 

charge  and  disclosed  in  connection  therewith;  and  (2)  the  sufficiency  of  the 

evidence  supporting  the  post‐expiration  charge  of  new  criminal  activity  related 

to narcotics. 

      AFFIRMED. 
                               ________________                                  
                                        
             STEVEN  Y.  YUROWITZ,  Newman  &  Greenberg  LLP,  New  York, 
                  New York, for Defendant‐Appellant. 
                                                 

                                              
* The Clerk of Court is directed to amend the caption as set forth above. 



                                              2 
 
 
 
              MARC  H.  SILVERMAN,  Assistant  United  States  Attorney  (Sarah  P. 
                  Karwan, Sandra S. Glover, Assistant United States Attorneys, 
                  on  the  brief),  for  Deirdre  M.  Daly,  United  States  Attorney  for 
                  the  District  of  Connecticut,  New  Haven,  Connecticut,  for 
                  Appellee. 
                                   ________________                                 
 
REENA RAGGI, Circuit Judge: 

       Defendant  Owen  Edwards  was  convicted  in  2010  in  the  United  States 

District  Court  for  the  District  of  Connecticut  (Robert  N.  Chatigny,  Judge)  of 

conspiring to traffic in cocaine and marijuana.  He now appeals from a judgment 

of  that  court  revoking  his  supervised  release  on  the  2010  conviction  and 

sentencing him to 24 months’ incarceration based on four supervision violations: 

(1) traveling outside the supervision district without authorization; (2) failing to 

respond  truthfully  to  his  probation  officer’s  inquiries;  (3)  associating  without 

permission  with  a  convicted  felon;  and  (4)  committing  another  crime  while  on 

supervision, specifically, conspiracy to traffic drugs and launder drug proceeds.  

For  the  first  time  on  appeal, Edwards  challenges the  district  court’s  jurisdiction 

to  adjudicate  violations  (2)  through  (4),  claiming  that  they  were  impermissibly 

charged  after  the  scheduled  expiration  of  his  supervision  term.    See  18  U.S.C. 

§ 3583(i)  (stating  circumstances  that  permit  revocation  proceedings  after 

                                             3 
 
 
 
expiration).    In  any  event,  he  challenges  the  sufficiency  of  the  evidence  to 

support the fourth violation—the only one to which he did not plead guilty.   

       To  resolve  this  appeal,  we  need  not—and,  therefore,  do  not—decide  the 

outer  limits  of  a  court’s  jurisdiction  to  entertain  violation  charges  that  are  filed 

after  a  timely  warrant  or  summons  extends  jurisdiction,  but  also  after 

supervision concludes.  We conclude only that where, as here, post‐supervision 

charges involve conduct related to the requisite timely charge and the defendant 

is  afforded  adequate  notice  and  opportunity  to  be  heard,  the  district  court  is 

empowered  to  consider  the  related  violations  and  to  base  revocation  thereon.  

Because  we  further  conclude  that  Edwards’s  sufficiency  challenge  fails  on  the 

merits, we affirm the challenged revocation judgment. 

I.     Background 

       A.     The Underlying Crime of Conviction 

       On  September  2,  2010,  Edwards  pleaded  guilty  in  the  District  of 

Connecticut  to  conspiracy  to  distribute  and  to  possess  with  intent  to  distribute 

cocaine  and  marijuana  in  violation  of  21  U.S.C.  §§  841(a)(1),  (b)(1)(C),  846.    On 

November 18, 2010, the district court sentenced him to 24 months’ imprisonment, 

to be followed by 36 months’ supervised release.  The 24‐month prison sentence 

                                               4 
 
 
 
reflected a downward departure from the applicable 27‐to‐33‐month Guidelines 

range,  based  on  the  district  court’s  belief  that  Edwards’s  Criminal  History 

Category  of  III  “substantially  over‐represent[ed]  the  likelihood  the  defendant 

will  commit  other  crimes.”    Gov’t  App’x  1.    Edwards’s  betrayal  of  that  trust 

underlies this appeal. 

      B.     The Initial Violation Charge 

      Edwards’s  supervised  release—which  commenced  on  December  6,  2011, 

and  was  scheduled  to  conclude  on  December  4,  2014—was  subject  to  various 

conditions,  including,  as  relevant  here,  that  he  (1)  not  leave  the  supervision 

district  without  court  or  probation  permission  (Standard  Condition  1);1 

(2) truthfully  answer  all  probation  inquiries  (Standard  Condition  3);  (3)  not 

associate  with  convicted  felons  without  probation  permission  (Standard 

Condition 9); and (4) not commit any federal, state, or local offense (Mandatory 

Condition 1).  See id. at 3. 

      On  June  17,  2014—approximately  six  months  before  the  anticipated 

expiration  of  supervision—a  warrant  for  Edwards’s  arrest  was  sought  and 
                                              
1 Although Edwards was convicted in Connecticut, because he was a resident of 
the Bronx his supervision district was the Southern District of New York. 

                                            5 
 
 
 
obtained in the District of Connecticut based on his reported unauthorized travel 

to Hawthorne, California, on April 8, 2014, in violation of Standard Condition 1.  

The  warrant  petition  reported  that  Edwards’s  presence  in  California  was 

discovered  in  the  course  of  a  traffic  stop,  at  which  time  he  was  found  in 

possession  of  almost  three‐quarters  of  a  million  dollars,  for  which  he  gave 

conflicting explanations:   

             [O]n  April  8,  2014,  the  SD/NY  was  contacted  by  the 
             Hawthorne  California  Police  Department  and  advised 
             [that]  Edwards  has  been  initially  detained  in  that  city 
             during  a  traffic  stop.    Mr.  Edwards  did  not  have  the 
             prior  authorization  from  .  .  .  probation  to  be  in 
             California on that date.  In summary, Mr. Edwards was 
             operating  a  rental  vehicle  [that]  he  was  not  authorized 
             to operate.  Upon obtaining the assistance of a K9 unit, 
             police  discovered  a  black  duffle  bag  in  the  front 
             passenger  side  of  the  floor  board,  which  contained 
             approximately  $700,000.    Mr.  Edwards  denied 
             knowledge  of  the  content  of  the  bag  and  continues  to 
             maintain  this  position.    This  matter  remains  under 
             investigation.  Upon being interviewed by the probation 
             officer,  Mr.  Edwards  advised  that  he  traveled  to 
             California during April 7, 2014 to April 14, 2014, for his 
             birthday  and  intended  to  attend  the  “Coachella  Music 
             Festival.”    Mr.  Edwards  claimed  that  he  went  to 
             California  without  permission  of  the  probation  officer 
             as he believed that the probation officer would not have 
             provided  him  with  permission  to  travel  out  of  district 
             on such short notice. 

                                            6 
 
 
 
Id.  at  10.    Edwards  was  arrested  in  New  York  on  July  30,  2014,  released  on  his 

own recognizance, and directed to appear in Connecticut for a violation hearing 

on September 9, 2014. 

       Before  that  appearance,  on  August  15,  2014,  the  U.S.  Probation  Office  for 

the  District  of  Connecticut  (hereinafter  “Probation”)  submitted  to  the  court  a 

report  formally  charging  Edwards  with  violating  Standard  Condition  1,  and 

providing  further  details  as  to  the  April  8,  2014  traffic  stop  and  the  events  that 

followed:    

                [W]hile  Mr.  Edwards  was  operating  a  vehicle  bearing 
                California license 8N58898, he was pulled over during a 
                traffic  stop.    Upon  interviewing  Mr.  Edwards  he  was 
                temporarily  detained  by  police  once  it  was determined 
                that  he  was  on  federal  supervised  release.    It  was 
                reported  that  Mr.  Edwards  immediately  invoked  his 
                [F]ifth Amendment right without being admonished of 
                a Miranda [w]arning.  Police searched Mr. Edwards and 
                the  vehicle  and  uncovered  an  Avon  Car  Rental 
                agreement under the names of Robert Lefny and Escabi 
                Martinez, with an address out of Miami, Florida.  Police 
                contacted Avon Car Rental and the company indicated 
                that  they  had  no  record  of  Mr.  Edwards  being  an 
                authorized  driver  of  the  vehicle.    Police  called  Robert 
                Lefny, one of the noted vehicle renters, and he initially 
                denied  that  he  knew  who  Mr.  Edwards  was  and  then 
                immediately  disconnected  his  telephone  connection 
                with police. 

                                               7 
 
 
 
    At  that  point,  police  requested  the  assistance  of  a  K9 
    unit as they believed that Mr. Edwards may have been 
    involved  in  trafficking  narcotics.    The  K9  subsequently 
    located a black duffle bag in the front passenger side of 
    the floor board which was an indication that the K9 was 
    giving a response to the odor of narcotics.  When police 
    removed the duffle bag from the vehicle [it] was found 
    to have contained $712,741 in cash, which was wrapped 
    in food saver type vacuum sealed packages.  There were 
    no  narcotics  located  in  the  vehicle.    Mr.  Edwards 
    indicated  to  police  that  he  did  not  know  what  was 
    contained in the duffle bag until police had opened it. 

    On  April  24,  2014,  [U.S.  Probation  Officer  (“USPO”) 
    Michael  F.]  Wasmer  interviewed  Mr.  Edwards  at  the 
    probation  office  (SD/NY).    With  regard  to  the 
    unauthorized travel out of the Southern District of New 
    York to California during April 7, 2014 to April 14, 2014, 
    Mr.  Edwards  claimed  that  he  traveled  to  California 
    without  permission  of  the  probation  officer  for  his 
    birthday  and  in  order  to  attend  the  “Coachella  Music 
    Festival.”    Mr.  Edwards  claimed  that  he  went  to 
    California  without  permission  as  he  believed  that  the 
    probation  officer  would  not  have  provided  him  with 
    permission to travel out of district on such short notice.  
    Mr.  Edwards  further  claimed  that  he  was  operating  a 
    rented vehicle and was on his way to the music festival 
    and he had assumed that the vehicle had been rented by 
    a  friend  that  he  was  staying  [with]  while  in  California.  
    Mr. Edwards further stated to the USPO that he did not 
    know  that  hundreds  of  thousands  of  dollars  in  cash 
    [were]  in  a  duffle  bag  hidden  in  the  rental  vehicle  that 
    he was operating.  Mr. Edwards claimed that the money 
    was  likely  associated  with  payments  for  performers  at 


                                    8 
 
 
 
             the  Coachella  Music  Festival  who[]  would  be  making 
             “walk through guest appearances” during the festival. 

App’x  21–22.    The  report  further  stated  that,  after  his  April  24  Probation 

interview, Edwards secured counsel who requested that the confiscated $712,741 

be returned to his client. 

      C.     Edwards Pleads Guilty to the Initial Travel Violation 

      On  September  9,  2014,  the  district  court  confirmed  that  Edwards  and  his 

attorney had received and reviewed the August 15, 2014 violation report, as well 

as  other  documents  made  part  of  the  court  record,  i.e.,  (1)  the  Hawthorne, 

California, Police Department’s report on the April 8, 2014 traffic stop;2 (2) a May 

19,  2014  letter  to  the  Orange  County  Regional  Narcotics  Suppression  Program 

from  California  attorney  Roger  Jon  Diamond,  who  sought  return  of  the  seized 

$712,741 on behalf of Edwards; (3) a July 1, 2014 letter from Diamond to the FBI 

seeking return of the $712,741, this time on behalf of both Edwards and “Joseph 

Reddick,”  whom  Diamond  described  as  the  owner  of  the  seized  currency;  (4)  a 

                                              
2  The  police  report  contained  additional  details  regarding  the  traffic  stop, 

including  that  officers  had  seized  three  cell  phones  from  the  vehicle  Edwards 
had been operating.  It concluded with the reporting officer’s professed opinion, 
based on the detailed circumstances, that the seized currency “was the proceeds 
from narcotic sales and trafficking.”  Gov’t App’x 66. 

                                           9 
 
 
 
sworn statement signed by Edwards claiming that the seized currency belonged 

to  him  “and/or  possibly  Joseph  Reddick,”  Gov’t  App’x  74;  and  (5)  a  similar 

sworn  statement  by  Reddick,  who  stated  that  because  “[t]he  issues  are 

complicated,” he and Edwards would “resolve among ourselves who actually is 

entitled to the money,” id. at 73.  Edwards confirmed for the court that he was, in 

fact, pursuing a claim for return of the seized currency. 

       Defense  counsel  then  stated  that  Edwards  was  prepared  to  admit  the 

charged  travel  violation,  but  requested  a  short  continuance  to  assemble 

“information [for] the Court regarding that money and that situation out there.”  

App’x 28.  Counsel explained that, although he hoped “to some degree to make 

the  sentencing,  as  it  should  be,  about  the  .  .  .  admitted  [travel]  violation,”  as  to 

the  seized  currency,  he  did  not  want  “to  leave  that  elephant  in  the  room  out 

there,” noting, “I do have an explanation for that but I wanted to back it up with 

something.”  Id.  The government agreed to a continuance, explaining that it also 

intended  to  present  further  evidence,  including  “documents  associated  with 

other trips that were taken.”  Id. at 29. 




                                                10 
 
 
 
       Edwards then formally pleaded guilty to the unauthorized travel violation, 

whereupon  the  court  adjourned  the  proceeding  to  October  1,  2014,  so  that  the 

parties  could  offer  “information  relevant  to  determining  the  appropriate 

sanction.”    Id.  at  33–35.    At  Edwards’s  request,  the  court  also  remanded  him 

pending sentencing. 

       D.    The Government’s September 30, 2014 Sentencing Memorandum 

       On September 30, 2014, the government filed its sentencing memorandum, 

describing further conduct by Edwards that violated conditions of his supervised 

release. 

       Specifically, the government reported that Edwards’s violation of Standard 

Condition  1  was  not  limited  to  his  April  2014  travel  to  California.    Between 

January 2013 and April 2014, Edwards had made approximately 15 unauthorized 

trips  to  Alabama,  California,  Maryland,  Nevada,  New  Jersey,  North  Carolina, 

and  Washington,  D.C.,  as  evidenced  by  airline,  train,  car  rental,  and  hotel 

records.    Such  travel  had  cost  several  thousands  of  dollars  despite  Edwards’s 

reported unemployment. 




                                           11 
 
 
 
       The  government  stated  that  Edwards  had  also  violated  Standard 

Condition  9  by  his  unauthorized  association  with  Reddick,  who  had  a  1993 

federal felony conviction for drug trafficking. 

       The  government  further  asserted  that  Edwards  had  lied  to  Probation  (as 

well as to the Hawthorne police) when he initially professed unawareness of the 

three‐quarters of a million dollars found in the car he was operating on April 8, 

2014, as evident from his subsequent assertion that the money was his.3 

       Finally,  the  government  maintained  that  the  totality  of  reported 

circumstances  pointed  to  “one,  and  only  one,  reasonable  conclusion:  that 

Edwards  ha[d]  resumed  his  illegal  activities  .  .  .  most  likely  drug  trafficking, 

money laundering, cash reporting violations, income tax violations, or gambling 

(and  any  combination  of  those  activities).”    Gov’t  App’x  31.    Such  criminal 

conduct would have violated Mandatory Condition 1 of supervision.   




                                              
3  Edwards’s failure truthfully to respond to Probation inquiries—whether about 

his  income  generally  or  about  the  seized  money  in  particular—would  have  
violated Standard Condition 3 of his supervision, although the government did 
not explicitly cite that condition in its letter. 

                                            12 
 
 
 
       The government did not urge that Edwards be formally charged with any 

further  violations  of  supervision.    Rather,  it  relied  on  the  conduct  detailed  to 

argue that, even though Edwards’s April 2014 travel to California was a Grade C 

violation  that,  by  itself,  triggered  an  advisory  Guidelines  range  of  only  5  to  11 

months’ imprisonment, see U.S.S.G. §§ 7B1.1(a)(3)(B), 7B1.4(a), the court should 

impose  a  sentence  at  the  statutory  maximum  of  24  months,  see  18  U.S.C. 

§ 3583(e)(3).    The  government  observed  that,  despite  Edwards’s  receipt  of  a 

downward  departure  on  his  original  sentence,  he  had  “consistently”  violated 

supervision conditions “in the most flagrant ways.”  Gov’t App’x 32; see U.S.S.G. 

§ 7B1.4 cmt. n.4 (stating that upward departure at revocation may be warranted 

where underlying sentence reflected downward departure).  It maintained that, 

in  these  circumstances,  only  a  24‐month  sentence  would  provide  adequate 

deterrence and promote respect for the law. 

       E.     The District Court’s First Request for an Amended Probation Report 

       On  October  1,  2014,  defense  counsel  confirmed  that  he  had  received  and 

reviewed with Edwards the government’s September 30, 2014 memorandum and 

attachments  thereto.    He  urged  that  the  court  sentence  Edwards  within  the 

applicable 5‐to‐11‐month Guidelines range for a Grade C violation, and proffered 
                                             13 
 
 
 
various  documents  to  dispel  concern  that  Edwards  had  resumed  drug 

trafficking.  Among these documents was a notarized letter from Reddick, dated 

September  4,  2014,  swearing  that  he  was  Edwards’s  “[b]acker”  in  high‐stakes 

poker  games.    Gov’t  App’x  124.    Defense  counsel  asserted  that  the  “vast 

majority” of Edwards’s travel was to play poker, with additional trips reflecting 

business travel with his girlfriend.  App’x 51.  Thus, while effectively admitting 

that  Edwards  had  repeatedly  violated  the  travel  condition  of  his  supervision,4 

counsel  maintained  that  such  multiple  Grade  C  violations  did  not  increase  the 

recommended 5‐to‐11‐month Guidelines range, see U.S.S.G. § 7B1.1(b), and that 

the government should not be allowed to urge the higher 18‐to‐24‐month range 

applicable  to  “a  Grade  A  violation  [for  commission  of  another  crime]  without 

going through the process of establishing a Grade A violation,” App’x 49.   

      The district court determined that it “ma[d]e sense” for Probation to file an 

amended report addressing “what appears to be a pattern of violations” in order 

to afford Edwards “adequate notice of the charges that the Court really ought to 

                                              
4  Defense  counsel  conceded,  “[W]hat’s  clear  was  that  he  was  traveling  without 

permission and he wasn’t honest to his probation officer.  And there’s no dispute 
about that, no dispute at all.”  App’x 49. 

                                          14 
 
 
 
be  taking into  account.”    Id.  at  49–50.   As  the  government explained,  it  did  not 

yet  have  a  “full  picture”  of  Edwards’s  conduct,  and  its  investigation  was 

ongoing.    Id.  at  43.    It  reported  that,  since  filing  its  September  30,  2014 

memorandum, it had learned that the two names listed on the rental agreement 

for  the  car  Edwards  was  driving  on  April  8,  2014,  in  fact  belonged  to  one 

individual: Lefny Roberto Martinez‐Escabi, a felon with drug‐related convictions 

in  New  Jersey  and  North  Carolina.    To  the  extent  that  Edwards  had  associated 

with  Martinez‐Escabi,  the  government  asserted  that  such  conduct  represented 

another supervised release violation.  See id. at 42. 

       Defense  counsel  opposed  the  court’s  proposal  for  an  amended  report, 

arguing that “what this hearing’s about is a Grade C violation.”  Id. at 50.  The 

district court disagreed, stating:   

              [O]n the face of it, we have an individual on supervised 
              release who reports that he is unemployed and trying to 
              find work; he offers no indication that he is leaving the 
              district;  and  he  is  apprehended  with  approximately 
              three  quarters  of  a  million  dollars  in  cash  in  California 
              in  a  vehicle  alone;  he  claims  he  had  no  idea  that  there 
              was  any  cash  in  the  vehicle;  and  now  he  is  seeking  to 
              recover the cash on the ground that it was actually his; 
              and it turns out that he was apparently traveling more 



                                             15 
 
 
 
                 or less constantly across the country, which costs quite a 
                 bit of money, associated with convicted felons. 

                 For me to proceed that this is simply a Grade C failure 
                 to notify of travel outside the district would be I think a 
                 clear breach of my responsibility as the presiding judge. 
                 . . . 
                 I think this is a very serious matter.  It’s not just a Grade 
                 C matter, as far as I can tell.  I think that we should have 
                 an  amended  report  that  provides  fair  notice  of  exactly 
                 what the probation office’s concerns truly are and gives 
                 the  defense  adequate  disclosure  in  the  report  itself  of 
                 the basis for the probation office’s concerns. 

                 If  the  probation  office  wants  to  take  the  position  that 
                 there  was  a  Grade  A  violation  here,  one  that  can  be 
                 demonstrated by a preponderance of the evidence, then 
                 it will have an opportunity to do so.  

Id. at 50–52. 

       The district court continued the proceeding to December 3, 2014, the eve of 

the scheduled end of Edwards’s supervision term.    

       F.        Adjournment to January 14, 2015 

       By  November  28,  2014,  Probation  had  not  yet  filed  an  amended  petition.  

This prompted the government to seek adjournment of the scheduled December 

3,  2014  proceeding  to  January  14,  2015.    Edwards  did  not  oppose  the  request, 

which the district court granted on December 1, 2014. 



                                               16 
 
 
 
      G.     Probation’s Amended Violation Report 

      On  December  23,  2014,  after  Edwards’s  supervision  had  concluded, 

Probation  filed  an  amended  report  charging  Edwards  with  four  violations  of 

supervision.  First, as to Standard Condition 1, the report expanded the original 

charge  to  include  Edwards’s  numerous  trips  outside  the  supervision  district  in 

2013–14.    Second,  it  charged  Edwards  with  violating  Standard  Condition  3  by 

failing  truthfully  to  answer  Probation  inquiries  about  the  seized  $712,741.  

Specifically,  Probation  alleged  that  Edwards  necessarily  lied  when  he  initially 

told USPO Wasmer that he was unaware that this money was in the car, because 

he later claimed that the money was his and represented poker winnings that he 

was  transporting  from  Las  Vegas  to  the  Coachella  Music  Festival  to  pay 

entertainers.    Third,  the  report  charged  Edwards  with  violating  Standard 

Condition  9  by  associating  with  convicted  felon  Reddick.    Fourth,  it  charged 

Edwards with violating Mandatory Condition 1 by engaging in further criminal 

activity  on  supervision,  because,  even  taking  Edwards  at  his  word—that  the 

seized $712,741 was unlicensed gambling proceeds—the transportation of money 

so derived to pay entertainers evidenced money laundering. 



                                          17 
 
 
 
         H.        The Resumed Violation Proceeding 

         On January 14, 2015, Edwards and his counsel each confirmed receipt and 

review  of  the  amended  violation  report,  raising  no  objection—and,  specifically, 

no  timeliness  objection—to  the  newly  charged  violations.    Indeed,  defense 

counsel  stated  that  his  client  admitted  the  Standard  Condition  1,  3,  and  9 

violations,  and  denied  only  the  Mandatory  Condition  1  charge  of  money 

laundering.  As to that violation, counsel observed that he had expected to have 

to  defend  against  drug  trafficking.    Insofar  as  Probation  accused  Edwards  of 

laundering  gambling  proceeds,  he  argued  that  the  charge  failed  because  a 

gambler’s  winnings  were  not  proceeds  of  his  unlawful  activity  under  the 

relevant statutes.  The government disputed this construction of the law, but the 

district court stated that it was not inclined to resolve that issue when, in fact, the 

case did not appear to be about gambling proceeds.  Rather, “this case looks like 

drug trafficking.”  App’x 116.5 


                                              
5 The district court explained: 

                   You’ve  got  $700,000  in  vacuum  sealed  cash  in  the 
                   possession  of  a  person  on  supervised  release  who  says 
                   he doesn’t know about the cash, he was unaware of the 
 
                                                 18 
 
 
 
           Thus,  the  court  adjourned  the  proceeding  again  so  that  Probation  could 

submit  a  document  providing  Edwards  with  “adequate  notice”  that  the  new 

criminal conduct the court would consider was drug trafficking and laundering 

drug trafficking proceeds.  Id. at 119.  It stated, “[T]hat’s a better way to proceed 

than for me to pretend that the drug trafficking is not what’s really going on here 

and  [to]  sentence  Mr.  Edwards  based  on  Grade  C  violations  alone.    I  just  think 

that would be a miscarriage of justice.”  Id.  Defense counsel voiced no objection.   




                                                                                                                                                  
                      cash, and then later guesses that maybe it was going to 
                      be possibly used to pay performers, and then later says, 
                      well,  actually  I  won  that  money  playing  poker  and  I 
                      was  going  to  use  at  least  part  of  it  to  pay  performers.  
                      . . . 
                      It  seems  to  me  implausible  that  they  were  poker 
                      winnings.    I’m  not  aware  that  people  who  are 
                      unemployed  on  supervised  release  with  no  disclosed 
                      history of any involvement in poker have such skill that 
                      they  are  able  to  amass  nearly  three  quarter[s]  of  a 
                      million  dollars  in  cash  at  an  underground  game  and 
                      they transport it in a vacuum sealed manner.  That just 
                      doesn’t ring true.  That seems . . . preposterous.  So I’m 
                      left with circumstantial evidence that strongly suggests 
                      this was drug trafficking. 

App’x 116–17. 

                                                                      19 
 
 
 
      I.     The  Second  Amended  Petition  and  the  District  Court’s  Violation 
             Findings 

      On February 11, 2015, Probation submitted the requested second amended 

violation report and, at a February 23, 2015 hearing, the district court confirmed 

that Edwards and his counsel had received it and had no objection to continuing 

the proceeding. 

      The  government  then  discussed  newly  submitted  documentary  evidence 

demonstrating  that,  throughout  Edwards’s  supervision,  he  had  made  frequent 

trips  to  Las  Vegas,  where  he  had  rented  cars  or  vans,  returning  the  vehicles 

several  days  later  with  between  1,600  and  2,200  additional  miles.6    The 

government  argued  that  these  trips  manifested  a  pattern  of  behavior  consistent 

with  that  of  drug  couriers.    It  further  argued  that  Edwards’s  proffered 

explanation—that  he  was  transporting  gambling  proceeds  from  Las  Vegas  to 

Coachella  when  he  was  stopped  in  Hawthorne—was  implausible  because 

Edwards (1) had arrived in Las Vegas only 29 hours earlier, a relatively brief time 


                                              
6 Addressing its delay in obtaining and presenting this evidence, the government 

explained, “Every string we’ve pulled has led to another set of strings.  So we’ve 
tried to best present our understanding of what Mr. Edwards has been up to for 
the past two years.”  App’x 147. 

                                           20 
 
 
 
within which to win three‐quarters of a million dollars and travel to California;  

(2) was driving a different vehicle in California from the one he had rented in Las 

Vegas; (3) was not an authorized driver of the stopped vehicle, which had been 

rented in Los Angeles by Martinez‐Escabi; (4) would not have traveled through 

Hawthorne  if  he  had  been  driving  from  Las  Vegas  directly  to  the  Coachella 

Festival;7 and (5) ultimately returned his Las Vegas rental with 2,183 additional 

miles. 

       Although  defense  counsel  continued  to  maintain  that  the  seized  money 

represented  Edwards’s  gambling  winnings,  the  district  court  rejected  the 

argument  as  “implausible.”    App’x  171.    The  court  concluded  that  “objectively 

looking  at  the  totality  of  the  circumstances  a  reasonable  person  would  have  to 

conclude  that  the  money  found  in  the  truck  constituted  the  proceeds  of  drug 




                                              
7  The  annual  Coachella  Music  Festival  takes  place  in  Indio,  California,  which  is 

approximately  250  miles  southwest  of  Las  Vegas,  Nevada.    Hawthorne, 
California, is a town in southwest Los Angeles County, which is approximately 
130 miles west of Indio. 

                                            21 
 
 
 
trafficking.”    Id.  at  170–71.8    The  court  observed  that  Edwards’s  “shifting 

explanations” for the money “undercut his credibility with regard to the source 

of  that  cash.”      Id.  at  171.    Insofar  as  Reddick  supported  Edwards’s  gambling 

account,  the  district  court  declined  to  credit  Reddick  given  his  own  significant 

narcotics  trafficking  history.    In  any  event,  the  district  court  further  found  it 

“implausible”  that  Edwards  had  “arrived  in  Las  Vegas,  rented  a  car  at  around 

midnight on  the  7th,  won  three  quarters  of  a million  dollars  playing  poker and 

was  innocently  going  about  his  business  as  an  entrepreneur  when  he  was 

stopped in the truck rented by a person who himself has a significant history of 

drug  trafficking  and  who  abruptly  hung  up”  when  contacted  by  law 

enforcement  officers  who  asked  about  Edwards.    Id.  at  172.    Accordingly,  the 

district  court  found  that  Edwards  had  violated  Mandatory  Condition  1  of  his 

supervised  release  by  conspiring  to  traffic  in  drugs  and  to  launder  drug 

proceeds. 




                                              
8  While  the  district  court  also  found  it  more  likely  than  not  that  Edwards  had 

committed money laundering, this conclusion was based on its finding that the 
$712,741 constituted drug trafficking proceeds.  See App’x 176. 

                                             22 
 
 
 
      In  so  ruling,  the  district  court  acknowledged  that  it  was  “unusual”  for 

violation  proceedings  to  span  four  court  appearances  and  to  require  multiple 

amended  reports,  but  explained  why  that  was  necessary  in  Edwards’s  case  to 

understand the actual breach of trust represented by his conduct:   

             The  Court’s  role  is  to  look  carefully  at  what  has 
             happened  while  the  person  has  been  on  supervised 
             release  in  order  to  make  an  appropriate  decision  with 
             regard to how to proceed. 
             . . . 
             I suppose it would have been expedient if I had simply 
             accepted  [the]  admissions  [to  violating  Standard 
             Conditions  1,  3,  and  9]  and  sentenced  Mr.  Edwards  to 
             whatever  sanction  I  thought  was  appropriate  on  the 
             record  before  me.    I  didn’t  do  that  because  this  case  is 
             really  about  something  quite  a  bit  more  serious.  
             Granted the pattern of travel violations, the association 
             with  convicted  felons,  whether  it’s  Mr.  Reddick  or 
             others,  the  failure  to  provide  truthful  accounts  to  the 
             probation office, those are serious.  I don’t suggest that 
             they are less than serious.  But one could commit those 
             violations  without  reverting  to  drug  trafficking,  and 
             were I to ignore the drug trafficking aspect of it, I think 
             that I would be kidding myself and not doing what my 
             responsibility  requires,  which  is  to  try  to  understand 
             what happened. 

Id. at 174–75. 

      In considering a sentence, the district court outlined the 18 U.S.C. § 3553(a) 

factors,  reviewed  the  various  advisory  Guidelines  ranges  for  different  grade 
                                            23 
 
 
 
violations of supervision under both Criminal History Categories II and III, and 

noted Edwards’s receipt of a downward departure at his original sentencing.  In 

so doing, the court observed that Edwards’s violations demonstrated “a pattern 

of  breaches  of  trust,”  whereby  Edwards  had  “connived  to  conceal  from  the 

probation office . . . what he was doing while on supervised release, and I think 

that what he was concealing [i.e., drug trafficking] is conduct of a serious nature 

making his breach of trust extremely serious.”  Id. at 177–78.  Indeed, insofar as 

Edwards continued to deny drug trafficking and urged the court to believe that 

he  was  “a  remarkably  gifted  poker  player,  something  we  never  heard  before, 

knew  nothing  about,  whose  only  breach  of  trust  was  leaving  the  area  without 

permission  and  having  Mr.  Reddick  as  a  backer,”  the  court  concluded  that 

Edwards’s “deception continues.”  Id. at 178. 

       On  this  record,  the  district  court  concluded  that  its  original  sentence  had 

been insufficient to deter Edwards from continuing criminal activity, and that the 

maximum  24‐month  sentence  was  necessary  to  provide  adequate  deterrence, 

both  specific  and  general,  and  to  reflect  the  seriousness  of  Edwards’s  breach  of 

trust  perpetrated  over  a  long  period  of  time.    Accordingly,  the  court  ordered 



                                             24 
 
 
 
Edwards incarcerated for a total of 24 months, without distinguishing among the 

various  violation  charges,  to  be  followed  by  an  additional  one‐year  term  of 

supervised release, which Edwards is currently serving.9   

II.    Discussion 

       A.    Standard of Review 

       Edwards submits that the district court exceeded its authority in revoking 

his supervised release based on certain violations formally charged only after the 

expiration of his supervision term.  In support, he cites 18 U.S.C. § 3583(i), which 

extends a court’s jurisdiction over supervised release violations in the following 

circumstances: 

             The  power  of  the  court  to  revoke  a  term  of  supervised 
             release  for  violation  of  a  condition  of  supervised 
             release . . . extends beyond the expiration of the term of 
             supervised release for any period reasonably necessary 
             for  the  adjudication  of  matters  arising  before  its 
             expiration  if,  before  its  expiration,  a  warrant  or 
             summons has been issued on the basis of an allegation 
             of such a violation. 




                                              
9  Bureau  of  Prisons  records  show  that  Edwards  was  released  from  custody  on 

June 3, 2016.  Accordingly, he will be on supervision until June 3, 2017. 

                                           25 
 
 
 
Edwards  maintains  that  this  language  limits  a  court’s  extended  revocation 

authority to violations charged before a defendant’s supervision term concludes. 

      The government urges us to review Edwards’s claim only for plain error in 

light of his failure to raise it in the district court.  See Fed. R. Crim. P. 52(b).  We 

are mindful that Edwards not only voiced no timeliness objection to charges filed 

after December 4, 2014, but, in fact, admitted three such violations (pertaining to 

additional unauthorized travel, unauthorized association with a convicted felon, 

and failure to respond truthfully to Probation inquiries).  Edwards responds that 

any  forfeiture  is  immaterial  here  because  § 3583(i)  delineates  extended 

jurisdiction, requiring de novo review in any event.  See United States v. Cotton, 

535  U.S.  625,  630  (2002)  (stating  that  “defects  in  subject‐matter  jurisdiction 

require correction regardless of whether the error was raised in district court”); 

see also, e.g., United States v. Spencer, 640 F.3d 513, 518 (2d Cir. 2011) (reviewing 

revocation  “jurisdiction”  challenge  de  novo).    The  government  concedes  that 

§ 3583(i)  includes  a  “jurisdictional  component,”  but  maintains  that  Edwards’s 

challenge does not pertain to jurisdiction as defined in Cotton, see 535 U.S. at 630 

(defining  “jurisdiction”  as  “courts’  statutory  or  constitutional  power  to 



                                          26 
 
 
 
adjudicate  the  case”  (emphasis  in  original)  (internal  quotation  marks  omitted)), 

but,  rather,  to  the  permissible  scope  of  judicial  inquiry  into  supervision 

violations  once  jurisdiction  has  been  established  by  a  timely  filed  warrant  or 

summons, see Gov’t Ltr. May 6, 2016, at 3–4, ECF No. 96 (arguing that issuance 

of June 17, 2014 arrest warrant triggered subject‐matter jurisdiction to adjudicate 

any violation charged during revocation proceeding). 

       We  need  not  decide  whether  Edwards’s  particular  §  3583(i)  challenge  is 

jurisdictional so as to require de novo review despite forfeiture because we here 

determine that, in any event, his argument fails de novo review.10 



                                              
10 We note that the Ninth Circuit has construed 18 U.S.C. § 3565(c)—which uses 

language akin to § 3583(i) in discussing probation revocation—as establishing a 
jurisdictional rule, compliance with which is reviewed de novo, notwithstanding 
a failure to object in the district court.  See United States v. Pocklington, 792 F.3d 
1036, 1039 (9th Cir. 2015) (holding that statutory language—“defining the ‘power 
of the court to revoke a sentence of probation’—could hardly speak more clearly 
to  the  district  court’s  jurisdiction‐defining  ‘power  to  adjudicate  the  case’” 
(quoting  first  18  U.S.C.  §  3565(c)  (emphasis  in  Pocklington),  and  then  United 
States  v.  Cotton,  535  U.S.  at  630  (emphasis  in  Cotton))).    In  reaching  this 
conclusion,  the  Ninth  Circuit  cited  our  decision  in  United  States  v.  Janvier,  599 
F.3d  264  (2d  Cir.  2010).    See  United  States  v.  Pocklington,  792  F.3d  at  1040.  
Janvier,  however,  did  not  address  the  question  before  us  now,  i.e.,  whether  all 
§ 3583(i)  challenges  are  necessarily  jurisdictional  and,  therefore,  not  subject  to 
forfeiture.    Janvier  held  that,  where  a  warrant  was  ordered,  but  not  timely 
 
                                               27 
 
 
 
           B.         The District Court Did Not Exceed Its Extended Authority Under 18 
                      U.S.C. § 3583(i) by Revoking Supervised Release Based on the Four 
                      Violations Found   

                      1.         The  Plain  Statutory  Text  Supports  the  Exercise  of  Extended 
                                 Authority as to All Violation Charges in this Case  

           In considering de novo the post‐expiration revocation power conferred on 

district courts by § 3583(i), we necessarily begin with the statutory text because 

we  assume  that  “the  ordinary  meaning  of  that  language  accurately  expresses” 

Congress’s  intent.    Hardt  v.  Reliance  Standard  Life  Ins.  Co.,  560  U.S.  242,  251 

(2010)  (internal  quotation  marks  omitted);  accord  United  States  v.  Shellef,  718 

F.3d 94, 102 (2d Cir. 2013) (“Statutory analysis necessarily begins with the plain 

meaning  of  a  law’s  text  and,  absent  ambiguity,  will  generally  end  there.” 

(internal  quotation  marks  omitted)).    Thus,  we  consider  first  “whether  the 

language  at  issue  has  a  plain  and  unambiguous  meaning  with  regard  to  the 

particular dispute in the case.”  Roberts v. Sea‐Land Servs., Inc., 132 S. Ct. 1350, 


                                                                                                                                                  
“issued”—the  express  statutory  trigger  for  extending  a  court’s  revocation 
authority—the  district  court  lacked  the  power  to  adjudicate  the  underlying 
violation petition after supervision expired.  See 599 F.3d at 265, 269.  Because the 
defendant  had  objected  on  this  ground  “[t]hroughout”  the  district  court 
proceedings,  id.  at  265,  Janvier  had  no  occasion  to  consider  what,  if  any, 
unpreserved § 3583(i) challenges might be deemed forfeited. 

                                                                      28 
 
 
 
1356 (2012) (internal quotation marks omitted).  In conducting that analysis, we 

give effect to all of a statute’s provisions, “so that no part will be inoperative or 

superfluous,  void  or  insignificant.”    Corley  v.  United  States,  556  U.S.  303,  314 

(2009) (internal quotation marks omitted).  We also follow the “cardinal rule that 

statutory language must be read in context since a phrase gathers meaning from 

the words around it.”  General Dynamics Land Sys., Inc. v.  Cline, 540 U.S. 581, 

596  (2004)  (alteration,  brackets,  and  internal  quotation  marks  omitted).    Where 

the  statutory  text  is  unambiguous,  no  further  inquiry  is  necessary.    See  United 

States v. Messina, 806 F.3d 55, 67 (2d Cir. 2015) (citing Robinson v. Shell Oil Co., 

519 U.S. 337, 340 (1997)).  This is such a case. 

       Section 3583(i), by its terms, extends  

              [t]he power of the court to revoke a term of supervised 
              release for violation of a condition of supervised release 
              .  .  .  beyond  the  expiration  of  the  term  of  supervised 
              release  for  any  period  reasonably  necessary  for  the 
              adjudication  of  matters  arising  before  its  expiration  if, 
              before  its  expiration,  a  warrant  or  summons  has  been 
              issued on the basis of an allegation of such a violation. 

This language plainly states that extended jurisdiction arises only upon issuance 

of a violation warrant or summons before expiration of supervision and pertains 

only to matters arising before expiration of supervision.  But no language states 
                                            29 
 
 
 
that, once timely triggered, a court’s extended revocation authority is limited to 

the  violation  alleged  in  the  triggering  warrant  even  when  adjudication  of 

relevant matters reveals further violations. 

       In urging that narrow construction, Edwards argues that the statute’s final 

phrase—“such  a  violation”—must  be  considered  ambiguous  because  it  can 

reasonably  be  construed  to  refer  back  to  the  first  clause,  so  as  to  require 

equivalency between the charged violation triggering extended jurisdiction and 

the  proved  violation  supporting  revocation.    See  Appellant’s  Br.  22–23  (citing 

United  States  v.  Thomas,  Nos.  11‐CR‐719,  11‐CR‐693,  02‐CR‐441,  2013  WL 

5505363,  at  *3,  2013  U.S.  Dist.  LEXIS  143594,  at  *9  (E.D.N.Y.  Oct.  3,  2013) 

(recognizing  possibility  that  §  3583(i)  reference  to  “‘such  a  violation’  is  a 

shorthand way of referring to the earlier ‘violation of a condition of supervised 

release’” (emphasis in original)).  The argument is unconvincing because if that 

had  been  Congress’s  intent,  it  would  have  referred  simply  to  “such  violation,” 

without use of the indefinite article, “a,” which generally implies the possibility 

of a larger number than one.  See Public Citizen, Inc. v. Mineta, 340 F.3d 39, 54 

(2d  Cir.  2003).    To  be  sure,  an  article  alone  cannot  always  resolve  a  matter  of 



                                             30 
 
 
 
statutory  construction,  and,  as  the  ensuing  discussion  shows,  we  look  to  other 

aspects  of  statutory  text  in  identifying  Congress’s  intent  as  to  the  exercise  of 

extended  jurisdiction.    We  here  note  simply  that  when  the  phrase  relied  on  by 

Edwards—“such a violation”—is construed to account for Congress’s use of the 

indefinite  article,  it  is  more  naturally  understood  to  reference  the  type  of 

violation previously identified in the statutory text, i.e., “violation of a condition 

of  supervised  release.”    18  U.S.C.  § 3583(i)  (emphasis  added).    So  long  as  a 

warrant or summons is timely issued for “such a violation,” § 3583(i) extends the 

court’s  “power  .  .  .  to  revoke  a  term  of  supervised  release  for  violation  of  a 

condition  of  supervised  release.”    Nothing  in  this  clause  indicates  that  the 

“power  .  .  .  to  revoke,”  once  extended,  is  limited  to  the  particular  violation 

alleged in the triggering warrant. 

       Notably,  the  three  of  our  sister  circuits  to  have  considered  the  question 

have all declined to construe § 3583(i) as Edwards urges here.  The Fifth Circuit 

has ruled that the phrase “‘[s]uch a violation,’ which pertains to the basis for the 

requisite issuance of a pre‐term‐expiration warrant, refers to . . . any violation of 

a  condition  of  supervised  release  during  the  term,  not  just  the  one  on  which 



                                             31 
 
 
 
revocation is ultimately based.”  United States v. Naranjo, 259 F.3d 379, 382 (5th 

Cir. 2001) (emphases in original).  The Eleventh Circuit has similarly concluded 

that,  once  a  defendant  on  supervised  release  is  properly  before  the  court  on  a 

timely warrant or summons, the court has “the power to consider any violation 

of the terms of the release and base a revocation on it.”  United States v. Presley, 

487 F.3d 1346, 1349 (11th Cir. 2007).  Relying on these two decisions, the Fourth 

Circuit  has  reached  the  same  conclusion  summarily.    See  United  States  v. 

Brennan, 285 F. App’x 51, 57 n.2 (4th Cir. 2008). 

       As  earlier  noted,  we  need  not  here  delineate  the  full  range  of  violations 

that can be charged post‐supervision provided a timely warrant or summons is 

issued.    We  conclude  only  that  the  plain  language  of  §  3583(i)  empowers  a 

district  court  to  revoke  supervised  release  based  on  such  additional  violations 

where, as here, those violations involve conduct related to the violation charged 

in  the  timely  warrant,  which  conduct  was  disclosed  to  the  defendant  so  as  to 

afford adequate notice and opportunity to be heard.11 



                                              
11 Two unpublished district court cases relied on by Edwards are distinguishable 
in  that  the  additional  violations  charged  after  supervision  expired  there  were 
 
                                               32 
 
 
 
           We  reach  this  conclusion  by  placing  the  phrase  “such  a  violation”  in 

context.    See  United  States  v.  Torres,  703  F.3d  194,  199  (2d  Cir.  2012)  (“The 

meaning  of  a  word  or  phrase  cannot  be  determined  in  isolation,  but  must  be 

drawn  from  the  context  in  which  it  is  used.”  (brackets  and  internal  quotation 

marks omitted)).  “[S]uch a violation” is part of a clause whose singular purpose 

is  to  identify  the  requisite  trigger  for  extending  a  court’s  revocation  power 

beyond expiration of supervision.  Once that requirement is satisfied, however, a 

different  clause  defines  the  period  and  purpose  for  which  revocation  power  is 

extended,  that  is,  “for  any  period  reasonably  necessary  for  the  adjudication  of 

                                                                                                                                                  
unrelated to violations alleged in the triggering warrants.  The record in United 
States  v.  Thomas  shows  that  the  timely  warrant  therein  was  based  on  a  state 
charge  for  public  lewdness  in  Brooklyn,  whereas  later  charged  violations  were 
based  on  bank  fraud  and  identity  theft  convictions  in  the  Southern  District  of 
New York.  See Gov’t Ltr. at 2, United States v. Thomas, No. 11‐CR‐719 (E.D.N.Y. 
Sept.  13,  2013),  ECF No.  15.    In  United States v.  Downs,  No.  97‐MISC.‐CR.‐80E, 
2000  WL  1568598,  2000  U.S.  Dist.  LEXIS  15397  (W.D.N.Y.  Oct.  19,  2000),  the 
district  court  explicitly  observed  that  the  violation  charged  after  supervision 
“relate[d]  to  a  totally  separate  and  distinct  incident  occurring  several  months 
after  the  charges  contained  in  the  original  [p]etition.”    2000  WL  1568598,  at  *2, 
2000 U.S. Dist. LEXIS 15397, at *6–7.  We express no view on the application of 
§ 3583(i) in those circumstances.  However, to the extent these decisions might be 
read  to  suggest  that  §  3583(i)  never  affords  courts  extended  jurisdiction  to 
adjudicate supervision violations alleged post‐expiration, no matter how closely 
they relate to the original triggering violation, we here conclude to the contrary. 

                                                                      33 
 
 
 
matters arising before . . . expiration” of the supervised release term.  18 U.S.C. 

§ 3583(i)  (emphasis  added).    The  plain  meaning  of  the  word  “matter,” 

particularly  when  used  in  the  plural,  is  broad,  reaching  any  “subject  under 

consideration”  in  resolving  a  dispute.    Black’s  Law  Dictionary  1126  (10th  ed. 

2014);  see  Webster’s  Third  New  International  Dictionary  (Unabridged)  1394 

(1986  ed.)  (referencing  “a  fact,  an  event  or  course  of  events,  or  a  circumstance, 

situation,  or  question”  that  is  “of  interest  or  relevance”;  “something  that  is  a 

subject  of  disagreement  .  .  .  or  litigation”).    This  necessarily  encompasses 

“matters” relevant to a timely warrant violation that reveal further violations. 

       To explain, we reiterate that the critical “subject under consideration” at a 

revocation proceeding is more than a charged violation; it is the breach of trust 

manifested  by  the  violation,  a  matter  often  dependent  on  attending 

circumstances.   See generally U.S.S.G. ch. 7, pt. A., introductory cmt. 3(b) (“[A]t 

revocation  the  court  should  sanction  primarily  the  defendant’s  breach  of  trust, 

while taking into account, to a limited degree, the seriousness of the underlying 

violation  and  the  criminal  history  of  the  violator.”).    An  example  makes  the 

point.    Two  defendants,  each  charged  with  violating  the  standard  travel 



                                             34 
 
 
 
condition  of  supervised  release,  may  have  breached  the  court’s  trust.    But  the 

defendant who did so to attend an innocent family celebration might be deemed 

to have breached the court’s trust to a lesser degree than the defendant who did 

so  to  engage  in  new  criminal  activity.    In  short,  why  a  defendant  engaged  in 

unauthorized travel can be as important to assessing betrayal of trust as whether 

he  engaged  in  such  travel.    And  so,  while  only  the  latter  fact  is  a  required 

element  of  the  alleged  travel  violation,  both  are  “matters”  relevant  to  assessing 

the betrayal of trust that a court is authorized to consider by the plain language 

of  § 3583(i). 

       Further,  §  3583(i)  empowers  a  court  to  do  more  than  simply  consider 

matters relevant to a supervised defendant’s betrayal of court trust; it authorizes 

the  matters’  “adjudication.”    Adjudication  contemplates  final  resolution  of  a 

dispute.    See  Black’s  Law  Dictionary  50;  Webster’s  Third  New  International 

Dictionary  (Unabridged)  27.    Thus,  where  an  assessment  of  the  breach  of  trust 

reflected by unauthorized travel depends, as here, not only on (1) the fact of the 

travel,  but  also  on  whether  defendant  (2)  traveled  in  order  to  commit  new 

crimes,  (3) associated  with  a  convicted  felon  in  the  course  of  that  travel,  and 



                                            35 
 
 
 
(4) then  lied  to  probation  authorities  about  the  circumstances  of  the  travel,  we 

construe  § 3583(i)  to  authorize  a  district  court  to  adjudicate  all  four  matters, 

which  adjudication  naturally  would  determine  not  simply  the  triggering  travel 

violation, but three more related violations.12  Congress having thus empowered 

courts  to  adjudicate  matters  manifesting  supervision  violations  beyond  those 

alleged  in  the  triggering  warrant,  it  would  make  no  sense  to  conclude  that  it 

intended  to  preclude  courts  from  factoring  those  further  violations  into 

revocation decisions. 

              2.     Extending  Revocation  Jurisdiction  Here  Does  Not  Conflict 
                     with the Relation‐Back Rule for Superseding Indictments 

       Edwards  nevertheless  tries  to  support  such  a  conclusion  by  drawing  an 

analogy  to  a  superseding  indictment  filed  after  the  statute  of  limitations  has 

expired,  which  can  relate  back  to  a  timely  indictment  only  so  long  as  the 


                                              
12  That  adjudication  here  necessarily  included  follow‐up  investigation  into 
Edwards’s  unauthorized  travel,  given  his  possession  of  three‐quarters  of  a 
million dollars in cash and his “shifting tales” regarding the source of the money, 
all  described  in  the  triggering  warrant.    Appellee’s  Br.  31.    The  government 
undertook  this  investigation  from  the  time  Edwards  was  stopped  in  California, 
and  Edwards  does  not  assert  that  such investigation  extended  beyond  a  period 
“reasonably  necessary”  to  adjudicate  these  travel‐related  matters.    18  U.S.C. 
§ 3583(i). 

                                            36 
 
 
 
superseding indictment “does not materially broaden or substantially amend the 

original  charges.”    United  States  v.  Rutkoske,  506  F.3d  170,  175  (2d  Cir.  2007) 

(internal quotation marks omitted).  The argument fails because the relation‐back 

rule  does  not  extend  a  statute  of  limitations;  rather,  it  identifies  superseding 

charges  that  are  sufficiently  narrow  to  be  filed  without  violating  an  expired 

statute  of  limitations.    By  contrast,  §  3583(i),  by  its  terms,  “extends”  the  post‐

expiration  “power  of  the  court,”  so  as  to  empower  courts  to  “adjudicat[e]” 

relevant  “matters”  arising  before  the  expiration  of  supervision.    As  just 

demonstrated,  it  is  not  unusual  for  such  matters  to  reveal  violations  of 

supervision  conditions  beyond  those  charged  in  a  warrant  triggering  extended 

jurisdiction. 

       Edwards’s  argument  also  ignores  another  relevant  distinction.    Unlike 

conviction,  which  punishes  the  conduct  charged  in  an  indictment,  revocation 

does  not  punish  the  conduct  violating  supervised  release.    Rather,  revocation 

assesses the betrayal of court trust evidenced by the violation.  See U.S.S.G. ch. 7, 

pt. A, introductory cmt. 3(b).  It is for this reason that a defendant “may be both 

punished  for  the  supervised‐release  violation  and  prosecuted  criminally  for  the 



                                              37 
 
 
 
same conduct without implicating principles of double jeopardy.”  United States 

v.  Carlton,  534  F.3d  97,  101  (2d  Cir.  2008)  (internal  quotation  marks  omitted).  

Further,  in  contrast  to  additional  indictment  counts,  which  can  increase  the 

maximum  sentence  faced  by  a  defendant,  neither  the  number  nor  the  type  of 

supervision  violations  affects  a  defendant’s  maximum  sentence  on  revocation.  

That  is  determined  by  the  underlying  crime  of  conviction.    See  18  U.S.C. 

§ 3583(e)(3); United States v. Ortiz, 779 F.3d 176, 181 (2d Cir. 2015).  To be sure, 

the  Sentencing  Guidelines  categorize  violations  in  ways  that  trigger  different 

sentencing  recommendations.    Thus,  unauthorized  travel,  unauthorized 

association  with  felons,  and  false  statements  to  probation  authorities  are  all 

Grade C violations yielding (within Edwards’s Criminal History Category of III) 

a recommended 5‐to‐11‐month sentencing range, while new criminal activity is a 

Grade A violation prompting a recommended 18‐to‐24‐month sentencing range.  

See U.S.S.G. § 7B1.4.  But the fact remains, the ranges are—indeed, have always 

been—only  recommendations,  not  binding  on  the  court,  and  not  implicating 

different maximum sentences. 




                                            38 
 
 
 
       Accordingly, § 3583(i)’s broad allowance for the “adjudication of matters” 

is  properly  construed  to  permit  a  court  exercising  extended  jurisdiction  to  base 

its  revocation  decision  not  only  on  the  violation  charged  in  the  triggering 

warrant  but  on  any  other  violations  established  by  the  adjudication  of  matters 

related  to  the  initial  charge.    A  defendant  may  well  have  due  process  rights  to 

notice  and  response  with  respect  to  such  further  violations,  but  we  are  not 

required  on  this  appeal  to  decide  exactly  how  these  requirements  must  be 

satisfied  in  each  case.13    We  here  conclude  only  that  the  relation‐back  rule  for 



                                              
13  Here,  it  appears  that  the  government  was  initially  content  to  have  Edwards 

formally  charged  only  with  a  single  unauthorized  travel  violation,  and  to  treat 
further  unauthorized  travel,  unauthorized  association  with  a  felon,  lying  to 
probation  authorities,  and  new  criminal  conduct—all  potential  violations  of 
supervision—as matters aggravating the betrayal of trust.  It was when questions 
were  raised  about  the  propriety  of  holding  Edwards  to  account  for  uncharged 
conduct manifesting more serious supervision violations than the charged travel 
violation  that  the  district  court,  demonstrating  the  caution  and  prudence  that 
characterized  its  handling  of  every  aspect  of  this  case,  ordered  unopposed 
adjournments  to  allow  the  filing  of  amended  petitions  formally  charging  these 
violations.    See,  e.g.,  App’x  115,  118–19  (observing  that  it  would  be  “a 
miscarriage  of  justice”  to  “pretend”  that  drug  trafficking  “is  not  what’s  really 
going  on  here  and  [to]  sentence  Mr.  Edwards  based  on  Grade  C  violations 
alone”;  referencing  court’s  duty  at  supervised  release  hearing  “to  deal 
appropriately  with  the  information  presented  to  me,  whether  it’s  charged  or 
not”;  but,  mindful  of  Edwards’s  “due  process  right  to  adequate  notice  of  the 
 
                                               39 
 
 
 
superseding  indictments  provides  no  support  for  Edwards’s  argument  that  a 

district court’s extended revocation jurisdiction under § 3583(i) is limited to those 

violations alleged in the extension‐triggering warrant. 

                      3.         Extending  Revocation  Jurisdiction  Here  Does  Not  Conflict 
                                 with Precedent Construing the Probation‐Revocation Statute 

           Edwards further supports his urged narrow reading of § 3583(i) by citing 

our  observation  that  §  3565(c)—which  employs  almost  identical  language  to 

§ 3583(i) in the context of probation revocation—was not intended “to extend the 

power  of  the  court  to  revoke  probation,  but  to  restrict  it.”    United  States  v. 

Morales, 45 F.3d 693, 700 (2d Cir. 1995) (citing United States v. Neville, 985 F.2d 

992,  998  &  n.13  (9th  Cir.  1993)).    The  argument  fails  because  that  observation 

derived from the fact that § 3565(c)’s predecessor statute permitted revocation to 


                                                                                                                                                  
alleged  violation”  when  facing  possible  two  years’  imprisonment  and  potential 
lifetime  supervised  release,  adjourning  proceeding  for  Probation  to  amend 
petition to provide formal notice that court “could find new criminal conduct on 
the basis of these facts in the form of drug trafficking”).  In here concluding that 
§ 3583(i) permitted the district court to revoke supervised release on the basis of 
additional  related  violations  charged  in  these  post‐supervision  amended 
petitions,  we  do  not  necessarily  foreclose  the  possibility  of  such  conduct 
informing  a  revocation  decision  even  without  formal  violations  being  charged, 
cf. 18 U.S.C. § 3553(a)(1), provided the defendant is given adequate notice of the 
conduct at issue and an opportunity to respond. 

                                                                      40 
 
 
 
be initiated after a defendant had completed probation.  Specifically, “[u]nder the 

old  statute,  so  long  as  the  warrant  or  summons  issued  prior  to  the  five‐year 

maximum  term  of  probation  permitted  under  §  3651,  the  court  retained  the 

power  to  revoke  probation,  even  if  the  defendant  had  received  less  than  five 

years  of  probation.”    United  States  v.  Neville,  985  F.2d  at  998  n.13  (emphasis 

added)  (citation  omitted).    No  statute  or  precedent  has  ever  authorized  the 

revocation  of  supervised  release  absent  some  notice‐providing  event  occurring 

before  expiration  of  supervision.    Thus,  the  fact  that  §  3565(c)  operates  more 

restrictively than the law it supplanted with respect to probation revocation has 

little relevance to our construction of § 3583(i). 

              4.     The  Close  Relatedness  of  the  Violations  and  the  Notice 
                     Afforded  Defendant  Here  Support  the  Exercise  of  Extended 
                     Revocation Authority 

       Certain  questions  pertaining  to  the  outer  limits  of  a  court’s  extended 

jurisdiction  under  §  3583(i)  are  not  before  us  on  this  appeal.    Thus,  we  do  not 

here  consider  whether,  when  the  violation  charged  in  the  triggering  warrant  is 

not proved, § 3583(i) empowers a court to revoke supervised release based only 

on one or more violations charged after supervision has ended.  Nor do we here 

decide  whether  and  to  what  degree  “matters”  that  can  be  adjudicated  under 
                                             41 
 
 
 
§ 3583(i)—including  violations  charged  after  supervision  has  expired—must 

relate  to  a  violation  alleged  in  the  triggering  warrant  or  summons.    Here, 

Edwards was proved guilty—by his own admission—of the unauthorized travel 

charged  in  the  triggering  warrant;  and  all  post‐supervision  charges,  both  those 

admitted by Edwards and  the  new  narcotics  crimes  found  by  the district  court, 

involved conduct closely related to the triggering warrant’s travel charge.   

       In  these  circumstances,  §  3583(i)  empowered  the  district  court  to  revoke 

Edwards’s  supervised  release  based  on  all  four  violations  at  issue.    Indeed,  the 

link between Edwards’s new narcotics crimes and the triggering travel violation 

might  be  deemed  inextricable  in  that  the  former  was  the  motive  for  the  latter.  

This  criminal  motive  not  only  confirmed  that  the  unauthorized  travel  was 

knowing  and  willful,  but  it  also  significantly  aggravated  the  betrayal  of  trust 

reflected  by  that  travel.    It  was  precisely  for  that  reason  that  the  district  judge 

was understandably reluctant to base revocation on only a travel charge and to 

blink the serious new criminal conduct prompting that travel.  See App’x 174–75. 

       Edwards  nevertheless  argues  that,  because  the  challenged  violation 

alleged a 15‐month drug trafficking conspiracy, it did not relate to the triggering 



                                               42 
 
 
 
warrant’s  alleged  unauthorized  travel  on  April  8,  2014.    The  argument  fails 

because  a  conspiracy  spanning  many  months  can,  of  course,  relate  to  a  host  of 

discrete  acts  in  furtherance  of  the  scheme.    See  generally  United  States  v. 

Pressley, 469 F.3d 63, 65–66 (2d Cir. 2006) (holding that single 21 U.S.C. § 841(b) 

conspiracy  may  consist  of  multiple  narcotics  transactions);  United  States  v. 

Olmeda,  461  F.3d  271,  281  (2d  Cir.  2006)  (recognizing  that  multiple  fraudulent 

mailings  can  constitute  single  continuing  scheme  (citing  United  States  v. 

Margiotta,  646  F.2d  729,  733  (2d  Cir.  1981))).    In  any  event,  in  adjudicating  the 

triggering travel violation here, it soon became apparent that the alleged April 8, 

2014  travel  was  part  of  a  pattern  of  unauthorized  travel  spanning  the  same  15‐

month  time  frame  as  the  narcotics  conspiracy  for  which  the  travel  was 

undertaken.    Thus,  the  relatedness  of  the  narcotics  trafficking  and  travel 

violations  is  beyond  question,  whether  we  consider  the  single  travel  violation 

charged in the triggering warrant or the expanded travel violation charged in the 

first amended petition.     

       The  same  relatedness  conclusion  obtains  with  respect  to  post‐supervision 

charges of Edwards’s unauthorized association with the felon Reddick and false 



                                              43 
 
 
 
statements  to  probation  authorities.    Edwards  himself  admitted  that  his  contact 

with Reddick related to his April 8, 2014 travel, and the district court expressly 

found  that  Edwards’s  false  statements  to  Probation  were  part  of  a  pattern  of 

deceit aimed at concealing the real criminal object of his travels. 

      Nor  is  there  any question  here  of  Edwards’s  being  given  adequate  notice 

and  opportunity  to  be  heard.    Indeed,  the  Background  section  of  this  opinion 

details  how  Edwards  received  notice  even  before  expiration  of  his  supervision 

term  that  a  host  of  conduct  related  to  the  triggering  warrant’s  single  travel 

violation demonstrated the severity of his breach of trust, specifically Edwards’s 

association with Reddick in connection with the charged unauthorized travel; his 

lies  to  Probation  about  possession  of  $712,741  during  the  charged  travel;  the 

charged travel’s place within a pattern of extensive unauthorized travel; and the 

inference  of  new  criminal  conduct,  including  drug  trafficking,  raised  by  the 

totality of circumstances.   

      With  particular  reference  to  new  drug  trafficking  crimes,  both  the  initial 

police report and the August 15, 2014 Probation report advised Edwards that he 

was  found  in  possession  of  approximately  three‐quarters  of  a  million  dollars 



                                           44 
 
 
 
because  a  trained  police  dog  alerted  to  the  odor  of  narcotics  on  the  bag 

containing the money.  Subsequent reports advised that both the renter of record 

of the vehicle Edwards was driving on April 8, 2014, and the person who claimed 

ownership  of  the  money  with  Edwards  had  been  convicted  of  narcotics 

trafficking.    Thus,  as  early  as  the  initial  September  9,  2014  court  appearance, 

Edwards’s counsel acknowledged that the possible narcotics‐trafficking origin of 

the  seized  money  was  the  “elephant  in  the  room,”  and  that  he  intended  to 

produce  evidence  to  assuage  court  concern  in  that  regard.    Indeed,  when 

Probation later alleged that Edwards could be found to have engaged in money 

laundering even if the seized cash derived from gambling, as Edwards claimed, 

counsel asserted that he had expected to defend against narcotics trafficking.  Of 

course,  the  district  court  specifically  rejected  Edwards’s  claim  that  the  seized 

money  represented  gambling  winnings  and,  after  the  filing  of  the  second 

amended  petition,  formally  found  that  the  money,  in  fact,  derived  from  drug 

trafficking.    We  address  Edwards’s  sufficiency  challenge  to  this  finding  in  the 

next section of this opinion.  We here decide simply that no due process concern 

precluded the district court from revoking supervised release based on both the 



                                            45 
 
 
 
travel violation alleged in the triggering warrant and related adjudicated matters 

formally charged as violations after supervision expired.    

       In  sum,  on  de  novo  review,  we  conclude  that  the  district  court  did  not 

exceed  its  §  3583(i)  authority  in  revoking  Edwards’s  release  based  on  the  four 

violations of supervision found in this case. 

       C.     The  Sufficiency  Challenge  to  Edwards’s  Violation  of  Mandatory 
              Condition 1 Fails on the Merits 

       Edwards argues that, even if the district court did not exceed its authority 

in revoking his release based on violations charged after supervision expired, the 

evidence  is  insufficient  to  support  its  finding  that  he  violated  Mandatory 

Condition  1  by  engaging  in  narcotics  trafficking  or  the  laundering  of  narcotics 

proceeds. 

       To  revoke  supervised  release  and  impose  a  term  of  imprisonment,  a 

district  court  must  find  by  a  preponderance  of  the  evidence  that  the  defendant 

violated  a  condition  of  his  supervision.    See  18  U.S.C.  §  3583(e)(3).    The 

preponderance  standard  requires  proof  that  the  defendant’s  violation  of 

supervision was “more likely than not.”  United States v. Hertular, 562 F.3d 433, 

447  (2d  Cir.  2009);  see  United  States  v.  Glenn,  744  F.3d  845,  848  (2d  Cir.  2014) 


                                              46 
 
 
 
(recognizing that standard of proof applicable to revocation proceedings is lower 

than  that  required  to  establish  guilt  at  trial).    We  review  such  a  preponderance 

finding  only  for  abuse  of  discretion,  which  can  consist  of  an  error  of  law  or  a 

clearly erroneous assessment of the facts.  See United States v. Glenn, 744 F.3d at 

847.    Applying  that  standard  here,  we  identify  no  abuse  of  discretion.    Indeed, 

we  conclude  that  the  totality  of  the  evidence  convincingly  supports  the  district 

court’s preponderance finding. 

       In  urging  otherwise,  Edwards  emphasizes  the  government’s  failure  to 

seize  any  narcotics  and  argues  that  his  possession  of  $712,741  does  not  alone 

prove  narcotics  trafficking  or  money  laundering.    The  argument  fails  because 

proof  of  a  narcotics  trafficking  conspiracy—even  proof  beyond  a  reasonable 

doubt—does not demand a seizure of drugs.  See, e.g., United States v. Sureff, 15 

F.3d 225, 227–29 (2d Cir. 1994).  And while we have suggested that “a large sum 

of  money  is  not  by  itself  sufficient  to  establish  probable  cause”  of  drug 

trafficking, United States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 

88 (2d Cir. 2002), the district court did not here rely only on the fact of the seized 




                                             47 
 
 
 
money to support its preponderance finding.  Rather, it carefully identified and 

reviewed the totality of record evidence supporting that conclusion.   

      Among the identified evidence strongly supporting the challenged finding 

was  (1)  the  way  the  seized  money  was  packaged,  in  bundles  within  vacuum‐

sealed,  plastic  bags,  a  technique  “known  to  be  used  by  drug  dealers to  prevent 

discovery  by  drug‐sniffing  dogs,”  United  States  v.  $242,484.00,  389  F.3d  1149, 

1162 (11th Cir. 2004) (en banc); (2) the fact that, despite these concealment efforts, 

a trained police dog alerted to the odor of narcotics on the duffle bag containing 

the  cash;  and  (3)  Edwards’s  possession,  along  with  the  cash,  of  three  cell 

phones—multiple  cell  phone  use  being  a  “common  practice  in  the  drug  trade,” 

United  States  v.  Burkley,  513  F.3d  1183,  1189  (10th  Cir.  2008).    Such  a 

preponderance  finding  was  reinforced,  moreover,  by  (4)  travel  and  car  rental 

records showing that, in the 15 months before Edwards was found in possession 

of the seized money, he had made numerous other trips—all in violation of his 

supervision—that each followed a pattern consistent with transporting drugs or 

drug  revenues,  specifically,  that  (a)  Edwards  flew  to  Las  Vegas,  (b)  he  there 




                                           48 
 
 
 
rented  a  car  or  van,  and  (c)  a  few  days  later  he  returned  the  vehicle  showing 

approximately 2,000 miles in additional travel. 

       Also supporting the challenged preponderance finding was (5) evidence of 

Edwards’s  lies  about  the  seized  money:  (a)  when  stopped  on  April  8,  2014,  he 

initially claimed no knowledge of the money found in the duffle bag; (b) he then 

repeated  this  lie  to  his  probation  officer;  but  (c)  when  Edwards  subsequently 

claimed  the  money  as  his  own  (or  his  and  Reddick’s),  he  concocted  a  story  of 

winning  the  money  through  gambling.    As  the  district  court  reasonably 

concluded, it was unlikely in the extreme that a person such as Edwards, with no 

known history of gambling, would have won three‐quarters of a million dollars 

in little more than a day’s time.14  Instead, Edwards’s string of lies, representing 

what the district court characterized as a pattern of deceit to conceal the criminal 

origins  of  the  seized  money,  admitted  an  inference  that  Edwards  knew  he  was 



                                              
14 To the extent Edwards maintains that the evidence was equally consistent with 

this “legitimate explanation” as with narcotics trafficking, Appellant’s Br. 32, the 
argument  is  conclusively  defeated  by  the  district  court’s  decision  not  to  credit 
Edwards’s or Reddick’s accounts of gambling.  We accord strong deference to a 
district  court’s  credibility  determinations,  and  have  no  reason  to  disturb  them 
here.  See United States v. Carlton, 442 F.3d 802, 811 (2d Cir. 2006). 

                                            49 
 
 
 
transporting  drug  proceeds  and  intended  to  further  criminal  activity  related 

thereto.  See United States v. Anderson, 747 F.3d 51, 60 (2d Cir. 2014) (observing 

that, along with other evidence, “acts that exhibit ‘a consciousness of guilt, such 

as false exculpatory statements,’ may also tend to prove knowledge and intent of 

a conspiracy’s purpose” (citation omitted) (quoting United States v. Gordon, 987 

F.2d 902, 907 (2d Cir. 1993))).15 

       Further  admitting  an  inference  of  Edwards’s  culpable  knowledge  and 

intent to traffic drugs or launder drug proceeds was (6) evidence of the narcotics‐

trafficking histories (a) not only of Edwards, but also (b) of the renter of record of 




                                              
15 United States v. Ogando, 547 F.3d 102, 108–09 (2d Cir. 2008), and United States 

v.  Johnson,  513  F.2d  819,  824  (2d  Cir.  1975),  relied  on  by  Edwards,  do  not 
preclude  this  inference.    Those  cases  held  that  defendants’  false  exculpatory 
statements were not enough, by themselves, to support guilty verdicts beyond a 
reasonable  doubt.    But  that  conclusion  is  not  pertinent  here,  where  (1)  a  lesser 
preponderance  standard  applied  to  the  findings  of  the  district  court,  (2)  which 
did not, in any event, rely primarily on Edwards’s exculpatory statements to find 
it  more  likely  than  not  that  he  engaged  in  new  drug‐related  crimes  while  on 
supervision.    Nothing  in  Ogando  or  Johnson  holds  that  false  exculpatory 
statements  cannot  be  among  the  totality  of  evidence  supporting  a  culpability 
finding, whether made by a preponderance or beyond a reasonable doubt. 

                                             50 
 
 
 
the  car Edwards  was  driving when  stopped  in  possession  of  the  seized  money, 

and (c) of the person who claimed, with Edwards, to own the seized money.16 

        In  sum,  the  totality  of  the  evidence  amply  supports  the  district  court’s 

preponderance  finding  that  Edwards  engaged  in  new  drug  trafficking  or  the 

laundering of drug trafficking proceeds while on supervision.  Accordingly, we 

reject his sufficiency challenge as meritless. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    The  district  court  did  not  exceed  its  jurisdiction  in  revoking 

Edwards’s  supervised  release  based  not  only  on  the  violation  alleged  in  the 

warrant  triggering  extended  jurisdiction  under  18  U.S.C.  §  3583(i),  but  also  on 

violations  formally  charged  after  supervision  expired  where,  as  here,  (a)  those 

violations  pertained  to  “matters”  closely  related  to  the  triggering  violation, 

which  §  3583(i)  empowered  the  court  to  “adjudicat[e],”  and  (b)  there  is  no  due 
                                              
16  Such  evidence  likely  satisfies  Fed.  R.  Evid.  404(b)  (allowing  prior  bad  act 

evidence to be considered in resolving disputes as to defendant’s knowledge and 
intent),  but  the  question  is  irrelevant  because  the  Federal  Rules  of  Evidence—
except those governing privileges—do not apply at revocation proceedings.  See 
United States v. Bari, 599 F.3d 176, 178–79 (2d Cir. 2010) (citing United States v. 
Aspinall, 389 F.3d 332, 344 (2d Cir. 2004)). 

                                            51 
 
 
 
process  concern  about  the  defendant’s  having  adequate  notice  and  opportunity 

to be heard on these matters. 

      2.     The  record  evidence  is  sufficient  to  support  the  district  court’s 

preponderance finding that Edwards violated supervised release by committing 

new crimes related to drug trafficking. 

      The judgment of the district court is, therefore, AFFIRMED. 




                                           52